Citation Nr: 1037875	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  95-42 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for residuals of Peyronie's 
disease.

3.  Entitlement to an increased evaluation for postoperative 
residuals of a left varicocele, currently rated 10 percent 
disabling.

4.  Entitlement to an initial evaluation above 10 percent for 
carpal tunnel syndrome (CTS) of the right (major) upper 
extremity.

5.  Entitlement to an initial evaluation above 10 percent for CTS 
of the left (minor) upper extremity, status post surgical carpal 
tunnel release.

6.  Entitlement to an initial evaluation above 10 percent for 
residuals of cholecystectomy with diverticulosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of The 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to July 
1975, and from March 1983 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, established service connection for 
chronic post-operative left (minor) carpal tunnel release 
residuals (and assigned a 10 percent evaluation for that 
disability, effective August 1, 1994); established service 
connection for right (major) CTS and residuals of a 
cholecystectomy with diverticulosis; and denied service 
connection for postoperative residuals of a left varicocele, 
residuals of Peyronie's disease, and a chronic back disability.  
In a December 2000 appellate decision, the Board, in pertinent 
part, noted that service connection had been previously 
established for post-operative left varicocele residuals from the 
Veteran's first period of active duty and thus recharacterized 
his claim as entitlement to an increased evaluation for 
postoperative residuals of a left varicocele and remanded the 
issues to the RO for additional evidentiary and procedural 
development.

In September 2001, the Veteran's claims folder was transferred to 
the RO in Wichita, Kansas, which is now the current agency of 
original jurisdiction.

In a January 2003 rating decision, the RO assigned a 10 percent 
evaluation for each of the Veteran's following disabilities: 
cholecystectomy residuals with diverticulitis, right CTS, and 
postoperative residuals of a left varicocele.  The 10 percent 
ratings were each made effective from August 1, 1994.  In October 
2003, April 2006, and November 2008, the Board remanded the 
Veteran's claims for additional evidentiary and procedural 
development.  Thereafter, the issues on appeal were readjudicated 
in an April 2010 rating decision/supplemental statement of the 
case, in which the prior denials of service connection for a 
chronic back disability and residuals of Peyronie's disease, and 
the 10 percent evaluations assigned for cholecystectomy residuals 
with diverticulitis, right CTS, left CTS post-operative surgical 
carpal tunnel release, and postoperative residuals of a left 
varicocele (all effective from August 1, 1994), were confirmed 
and continued.  The appeal was returned to the Board in May 2010 
and the Veteran now continues his appeal.

The Board notes that in addition to cholecystectomy residuals 
with diverticulosis, right CTS, left CTS post-operative surgical 
carpal tunnel release, and postoperative residuals of a left 
varicocele, the Veteran is also presently service connected for 
cervical spine strain with arthritis (rated 20 percent 
disabling), bilateral hearing loss (rated noncompensably 
disabling), tinnitus (rated 10 percent disabling), lipoma of the 
right forearm (rated 10 percent disabling), folliculitis (rated 
10 percent disabling), atypical somatoform disorder (rated 
noncompensably disabling), and muscle tension headaches (rated 10 
percent disabling); all of the service-connected disabilities 
produce a combined disability rating of 70 percent under 38 
C.F.R. § 4.25 (2009).


FINDINGS OF FACT

1.  Degenerative joint and disc disease of the lumbar spine had 
their onset during active duty.

2.  Peyronie's disease resolved during active duty without any 
chronic disabling residuals.

3.  Postoperative residuals of a left varicocele are currently 
manifested by subjective complaints of diffuse tenderness of the 
left testicle in the area of the surgery, with no clinical 
evidence of any active varicosities or related genitourinary 
pathology.

4.  For the period from August 1, 1994 to November 18, 2002, CTS 
of the right (major) upper extremity was manifested by disabling 
neural symptomatology consistent with mild incomplete paralysis 
of the right median nerve.

5.  For the period from November 19, 2002, CTS of the right 
(major) upper extremity was manifested by disabling neural 
symptomatology consistent with moderate incomplete paralysis of 
the right median nerve.

6.  CTS of the left (minor) upper extremity, status post surgical 
carpal tunnel release, is currently manifested by disabling 
neural symptomatology consistent with mild incomplete paralysis 
of the left median nerve.

7.  Residuals of cholecystectomy with diverticulosis are 
currently manifested by clinically asymptomatic diverticulosis 
and symptoms approximating moderate irritable colon syndrome 
associated with regular occurrences of post-cholecystectomy-
induced diarrhea following meals.


CONCLUSIONS OF LAW

1.  Degenerative joint and disc disease of the lumbar spine was 
incurred during active military service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).   

2.  There are no current diagnoses of chronic disabling residuals 
attributable to Peyronie's disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

3.  The criteria for an increased evaluation above 10 percent for 
postoperative residuals of a left varicocele have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7120-7804 (pre-October 23, 2008).  

4.  The criteria for an initial evaluation above 10 percent for 
CTS of the right (major) upper extremity for the period from 
August 1, 1994 to November 18, 2002, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2009).

5.  The criteria for a 20 percent evaluation for CTS of the right 
(major) upper extremity for the period commencing on November 19, 
2002, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8515 (2009).

6.  The criteria for an initial evaluation above 10 percent for 
CTS of the left (minor) upper extremity, status post surgical 
carpal tunnel release, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

7.  The criteria for an initial evaluation above 10 percent for 
residuals of cholecystectomy with diverticulosis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Codes 7318-7327 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection and increased rating 
issues on appeal, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) previously held that any VCAA 
notice errors should be presumed to be prejudicial to the 
claimant unless VA shows that the error did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore 
the burden of proving that such an error did not cause harm.  
Id.   However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) held 
that the Federal Circuit's blanket presumption of prejudicial 
error in all cases imposed an unreasonable evidentiary burden 
upon VA.  The Supreme Court held that determinations concerning 
prejudicial error and harmless error should be made on a case-by-
case basis.  Id.  Therefore, the Board must consider, on a case-
by-case basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the 
United States Court of Appeals for Veterans Claims (Court) noted 
that to overcome the presumption of prejudice associated with a 
pre-adjudicatory notice error, VA must persuade the reviewing 
court that the purpose of the notice was not frustrated and that 
this may be done by demonstrating 1) that the claimant had actual 
knowledge of what was necessary to substantiate the claim and 
that the claim was otherwise properly developed, 2) that a 
reasonable person could be expected to understand from the notice 
what was needed to substantiate the claim or 3) that the benefit 
could not be awarded as a matter of law.  See also Sanders, 487 
F.3d at 889 (reiterating examples noted in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (Mayfield I).

The Court has previously held that VCAA notice for increased 
ratings claims requires that VA notify the claimant that, to 
substantiate an increased rating, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Additionally, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, the 
claimant must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 at 43-44 
(2008).  

However, in the recent case of Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (2009), the Federal Circuit vacated the holding in 
Vazquez-Flores, 22 Vet. App. 37 (2008) with respect to the 
required content of VCAA notice in increased ratings claims.  
Specifically, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be veteran specific."  
Similarly, "while a veteran's 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgment."

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in his possession that pertains to the claim.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).  During the course of the appeal, § 
3.159(b) was revised and the requirement that VA request that the 
claimant provide any evidence in his possession that pertains to 
the claim was removed from the regulation.

The current appeal stems from an August 1995 rating decision that 
pre-existed the implementation of the VCAA.  During the course of 
the current appeal, VCAA notice letters were dispatched to the 
Veteran in August 2001, July 2003, February 2004, May 2005, May 
2006, May 2007, and December 2008 which, collectively, give full 
notice to the Veteran of the applicability of the VCAA to claims 
for service connection and increased ratings, the evidence needed 
to substantiate these claims, the obligations of the claimant to 
identify sources of pertinent evidence to VA, and VA's duty to 
assist the Veteran in the development the evidence so identified 
as relevant, as well as how VA assigns degree of disability and 
the effective date of a compensation award, as prescribed in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the 
Veteran's representative noted in a June 2010 brief that none of 
these aforementioned letters fully addressed the notice 
requirements enumerated in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), in view of the Federal Circuit's recent vacatur of the 
Court's decision in Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(2009), during the pendency of this appeal, there is no prejudice 
to his claims in this regard.  Furthermore, although the VCAA 
notice letters were not furnished until after the claims on 
appeal were adjudicated in the first instance, to the extent that 
this is a defect in the timing of the notice it was cured by the 
RO's readjudication of each issue on appeal in subsequent 
supplemental statements of the case, most recently in April 2010.  
See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  Lastly, 
with respect to the appeal of the initial ratings assigned for 
bilateral CTS and residuals of cholecystectomy with 
diverticulosis, as the courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
 
VA also has a duty to assist the Veteran in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The 
Secretary shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the . . . claim").  
This duty includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions when 
such are necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(b), (c), (d) (setting forth Secretary's various duties to 
claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  As the rating issue on appeal 
stems from August 1, 1994, when the Veteran's date of entitlement 
to VA compensation arose following his separation from his second 
period of active duty (see 38 C.F.R. § 3.400), the relevant time 
period and evidence that must be addressed in the adjudication of 
the claims on appeal encompasses the period from August 1, 1994, 
to the present, so that the Board may consider the application of 
staged ratings.  (See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007): where the evidence 
contains factual findings that demonstrate distinct time periods 
in which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during the 
course of the appeal, the assignment of staged ratings would be 
necessary.)  In this regard, the Board observes that clinical 
records from VA and private healthcare providers that pertain to 
the Veteran's treatment for the disabilities at issue during the 
relevant period have been obtained and associated with the claims 
file and the evidence is current up to 2008, which is sufficient 
to adjudicate the Veteran's claims.  With respect to the service 
connection claims, the Board notes that the Veteran's service 
treatment records and post-service VA and private medical records 
for the period spanning 1994 - 2008 have been obtained and 
associated with the claims file.  The Veteran was also afforded 
VA examinations specifically addressing the issues on appeal in 
1994 and 2002.  The Board has reviewed the examination reports 
and current clinical evidence and notes that the Veteran's 
relevant clinical history was considered by each examiner who 
performed an examination.  Furthermore, each examiner provided 
adequate discussion of their clinical observations and a 
rationale to support their findings and conclusions within the 
context of the Veteran's clinical history as contained within his 
claims file.  Although the examinations are rather dated, the 
Board notes that the examination reports, when viewed in 
conjunction with the private treatment records that are current 
up to 2008, present a disability picture that is sufficient for 
the Board to adequately rate the disabilities at issue.  Thus, 
the VA examinations and the state of the current clinical record 
are deemed to be adequate for adjudication purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Reviewing the developmental 
documents associated with the file, the Board finds that VA has 
undertaken several good-faith attempts to contact the private 
physicians identified by the Veteran as having provided him with 
treatment for the disabilities at issue and that the physicians 
in question have either cooperated with VA in providing copies of 
the requested records or ignored VA's request.  The Board thus 
concludes that no further efforts are required by VA to discharge 
its duty to assist the Veteran in developing the record.  
Furthermore, the Board notes that per the brief of June 2010, the 
Veteran's representative has acknowledged that the Veteran's 
appeal has been in appellate status for over 15 years, during the 
course of which it has been remanded for evidentiary and 
procedural development four times, and has indicated that it did 
not seek an additional remand that would delay adjudication of 
the appeal if it could be avoided.  

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his claims decided herein, and thus no 
additional assistance or notification is required.  Although the 
Veteran has changed his mailing address several times during the 
course of this appeal, which resulted in some irregularities in 
mailing him the requisite procedural documents and notices, the 
Board's review of the record indicates that these documents were 
ultimately mailed and delivered to the Veteran's last known 
address of record and that thereafter it was his prerogative to 
respond to, or ignore VA's requests for information, waivers, or 
additional action.  (See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991): The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.)  Thusly, the Board 
concludes that in view of the extensive evidentiary and 
procedural development already undertaken during this lengthy 
appeal, or the otherwise good-faith attempts by VA to undertake 
such development, the Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(a.)  Entitlement to service connection for a chronic back 
disability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2009).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2009)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation of joint pain in service will permit 
service connection for arthritis or degenerative joint and disc 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from active duty when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Veteran's service treatment records for his first period of 
active duty (i.e., November 1966 to July 1975) reflect no 
treatment for complaints of back pain or relevant diagnosis of a 
chronic musculoskeletal disability during or on separation from 
service.  

The Veteran's service treatment records for his second period of 
active duty (i.e., March 1983 to July 1994) reflect that no spine 
abnormalities or history of recurrent back pain were noted on 
enlistment examination in December 1982.  Beginning in May 1987, 
the records reflect treatment on several occasions for complaints 
of recurrent back pain affecting his mid and lower back.  The 
impression in October 1987 was possible musculoskeletal strain of 
the back versus mild degenerative joint disease, although X-rays 
of his lumbosacral spine in 1987 were normal.  The records 
reflect that he was placed on physical profile for his back pain.  
He thereafter continued to receive treatment for complaints of 
mid and low back pain all the way through to the end of active 
service.  Private chiropractic treatment reports dated concurrent 
with active duty reflect that in June 1992 and May 1994, X-rays 
of his spine revealed decreased lumbar lordotic curve, increased 
lumbosacral angle, and malpositioned lumbar and thoracic 
vertebrae.  Although the report of his April 1994 separation 
examination reflects normal musculoskeletal findings, post-
service VA X-ray films in November 1994 revealed a marginal spur 
along the anterior superior margin of his L3 and L4 vertebrae 
with slight bulging of the annulus at L2-3 and L3-4 level.  The 
post-service private records thereafter reflect ongoing treatment 
for low back pain, with X-ray reports of degenerative disc 
disease of the lumbar spine and indications of an incident of 
supervening trauma following an accidental fall in 2007.

The Board has considered the above evidence and finds that it is 
in relative equipoise regarding the merits of the claim for 
service connection for a chronic back disability.  The Veteran's 
service treatment records reflect ongoing treatment for low back 
complaints beginning in 1987 and continuing throughout the 
remainder of his service, and his post-service records reflect an 
ongoing chronic orthopedic disability of his lumbar spine, 
although with evidence of a supervening traumatic injury.  Some 
lumbar abnormalities are indicated in the X-ray reports relating 
to his in-service chiropractic treatment in 1992 - 1994, and 
although normal musculoskeletal findings are shown on separation 
examination, a November 1994 VA X-ray study shows radiographic 
evidence of degenerative disc and arthritic changes affecting his 
lumbar spine, manifested by vertebral spurring and disc bulging 
within the first year after separation from active duty.  The 
Veteran's oral testimony and statements are credible for 
reporting continuity of low back pain since service.  Thus, if 
the rating criteria contained in 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2009), were considered, the Veteran could conceivably 
be assigned a 10 percent evaluation on the basis of 
characteristic pain on motion of his low back with radiographic 
evidence of arthritic changes of his lumbar spine.  This would 
fulfill the provisions of 38 C.F.R. §§ 3.303, 3.307 and 3.309, 
which allow for presumptive service connection for an arthritic 
disability manifested to a compensable degree within one year 
following separation from active duty.  In view of the foregoing 
discussion, the Board finds that the evidence is approximately 
balanced with respect to the merits of this claim, and therefore 
the benefit-of-the-doubt doctrine applies.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Service connection for degenerative joint and disc 
disease of the lumbar spine is thus granted.

(b.)  Entitlement to service connection for residuals of 
Peyronie's disease.

As previously discussed, service connection basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service, or if pre-existing such service, was aggravated 
therein.  This may be accomplished by affirmatively showing 
inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that a diagnosis of 
a syndrome manifested by a penile lesion or topical abnormality 
in service will permit service connection for Peyronie's disease, 
first shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
identity is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge from active duty when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As relevant, the Veteran's service treatment records for his 
first period of active duty are negative for any showing of 
treatment for a penile abnormality during service.  During his 
second period of active duty, no penile abnormality was noted on 
enlistment examination in December 1982.  Thereafter, in May 
1987, a firm protrusion measuring 1.0 x 1.0 centimeters was 
detected on the left distal lateral aspect of the Veteran's 
penis.  Subsequent treatment notes in 1987 show that the Veteran 
complained of experiencing pain during erections with a abnormal 
leftward curvature of his phallus.   By August 1987, the lesion 
measured 1.0 x 3.0 centimeters.  The impression was that this 
represented a Peyroniel plaque.  A January 1988 treatment note 
reflects complaints of pain during erections associated with the 
penile lesion.  Thereafter, no further treatment for related 
complaints is shown in the record for the remainder of the 
Veteran's service and the report of his separation examination in 
April 1994 shows no pertinent abnormalities on genitourinary 
examination.  

Post-service examination by VA in November 1994 noted the 
Veteran's history of Peyronie's disease with erectile pain during 
service, but examination was normal with no residuals of 
Peyronie's disease detected.

The oral testimony of the Veteran's RO hearing in July 1996, and 
the content of a written lay witness statement from his spouse, 
indicates that the Veteran treated his Peyronie's disease in 
service with vitamin E, which evidently obtained good results as 
the penile lesion gradually reduced and resolved during active 
duty.  The Veteran and his spouse indicated that he continued to 
experience some erectile discomfort and numbness or partial 
flaccidity at the distal end of his phallus during intercourse, 
but that the veteran was otherwise able to have sexual relations 
with his spouse.

VA genitourinary examination in November 2002 reflects the above 
history and revealed normal findings on inspection of the 
Veteran's phallus, with no lesions or any other abnormalities of 
his glans or epididymus detected.  The diagnosis was Peyronie's 
disease by history, resolved, with no evidence of current sexual 
dysfunction.  

The Board has considered the aforementioned evidence and 
concludes that notwithstanding clear evidence of the Veteran's 
treatment for Peyronie's disease in service, the clinical 
evidence also indicates that the syndrome resolved during active 
duty without any chronic disabling residuals.  Post-service 
genitourinary examinations of the appellant's sexual organ reveal 
no evidence of any current chronic pathology associated with his 
history of Peyronie's disease and no actual clinical diagnosis of 
impotence or sexual dysfunction attributable thereto, as the 
Veteran remains able to perform sexually.  As the facts of the 
case show that the Veteran has not met the crucial element of 
medical evidence of current disability as defined in the test 
prescribed by the Court in Hickson v. West, 12 Vet. App. 247, 253 
(1999), his claim of entitlement to service connection for 
residuals of Peyronie's disease must be denied.  Because the 
evidence in this case is not approximately balanced with respect 
to the merits of this claim, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased ratings - generally

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  The basis of 
disability evaluations is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 4.10 
(2009).

(c.)  Entitlement to an increased evaluation for postoperative 
residuals of a left varicocele, currently rated 10 percent 
disabling.

The current appeal stems from what was ultimately construed as 
the Veteran's application to reopen his claim for a rating 
increase for postoperative residuals of a left varicocele.  The 
history of the Veteran's claim shows that he underwent left 
varicocele surgery during active duty in 1972.  Service 
connection had been previously granted for this disability in an 
August 1975 rating decision, as having been a condition noted as 
having pre-existed entry into service but was aggravated during 
his first period of active duty.  Payment of VA compensation was 
suspended when the Veteran entered his second period of active 
duty in March 1983, and was then resumed August 1, 1994, 
following his separation from service, at the 10 percent rate.

The Veteran's postoperative residuals of a left varicocele are 
rated under the criteria for scars as contained in 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  The Board notes that during the 
course of the current appeal, the criteria for evaluating the 
scars, under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 
Diagnostic Code 7805, were revised effective October 23, 2008.  
However, the application of these revisions was specifically 
limited to claims filed on or after October 23, 2008.  As the 
Veteran's current rating increase claim was filed well over a 
decade prior to the implementation of the revisions for rating 
scars, and as the Veteran has not expressly requested that his 
claim be evaluated under the revised criteria, accordingly, the 
revised schedular rating criteria are not applicable in this case 
and those in effect prior to October 23, 2008, must be applied.

The applicable rating criteria for scars that were in effect from 
August 30, 2002 to October 23, 2008, provide for the following 
evaluations:  

Scars, superficial, unstable, assign a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).

Scars, superficial, painful on examination, assign a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2008).

Prior to August 30, 2002, the relevant diagnostic codes provided 
for the following evaluations:

Scars, superficial, poorly nourished, with repeated 
ulceration, assign a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).

Scars, superficial, tender and painful on objective 
demonstration, assign a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).
  
The other Diagnostic Codes contained in the pre-October 23, 2008 
versions of 38 C.F.R. § 4.118 are for rating scars on the basis 
of facial disfigurement, burns, or limitation of function of the 
part affected.  As the left varicocele scar is non-facial, is not 
due to a burn injury, and does not produce limitation of function 
of a  musculoskeletal articulation point, the present appeal does 
not warrant consideration of these other Diagnostic Codes. 

The clinical evidence associated with the Veteran's claims file 
for the period from 1994 - 2008, which include VA examinations 
conducted in 1994 and 2002, and private treatment records, show 
that the Veteran complained of diffuse left testicular tenderness 
in the area of his left varicocele surgery, but no exquisite 
tenderness.  The Veteran did not require a supportive truss and 
the objective evidence does not indicate any genitourinary 
dysfunction.  No urinary tract voiding dysfunction or sexual 
dysfunction associated with the history of left varicocele, 
status-post surgery, is clinically demonstrated.  No scrotal 
masses, hydrocele, hernia, or inguinal adenopathy or tenderness 
was detected.  The diagnosis was left hydrocele, status post 
repair with no recurrences, with only residual sensitivity of the 
left testicle as noted and described on examination.  This 
subjective tenderness is reflected in the Veteran's hearing 
testimony of July 1996.

The Board has considered the above evidence and concludes that 
the diffuse left testicular tenderness demonstrated on clinical 
examination is the sole disabling manifestation of the Veteran's 
service-connected postoperative residuals of a left varicocele.  
There are no objective findings of any other genitourinary 
impairment attributable to his history of a left varicocele found 
on the examinations of record.  The subjective diffuse tenderness 
more closely approximates the criteria contemplated in a 10 
percent rating under Diagnostic Code 7804 for a superficial scar 
that is tender and painful on objective demonstration.  As the 
applicable Diagnostic Codes do not provide for a higher 
evaluation, there is no schedular basis to assign a rating higher 
than the 10 percent evaluation currently assigned.  The Veteran's 
claim for a rating increase in this regard must therefore be 
denied.  

(d).  Entitlement to an initial evaluation above 10 percent for 
CTS of the right (major) upper extremity and an initial 
evaluation above 10 percent for CTS of the left (minor) upper 
extremity, status post surgical carpal tunnel release.

The Veteran's service-connected bilateral CTS is rated under the 
criteria contained in 38 C.F.R. § 4.124a, Diagnostic Code 8515, 
for partial or complete paralysis of the median nerve.  The 
schedule provides for the following evaluations:

Paralysis of the median nerve

Complete paralysis; the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); pronation incomplete 
and defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right angles 
to palm; flexion of wrist weakened; pain with trophic 
disturbances, assign a 70 percent rating for the major upper 
extremity; 60 percent for the minor upper extremity.  

Severe incomplete paralysis, assign a 50 percent rating for the 
major upper extremity; 40 percent for the minor upper extremity.

Moderate incomplete paralysis, assign a 30 percent rating for the 
major upper extremity; 20 percent for the minor upper extremity.

Mild incomplete paralysis, assign a 10 percent rating for the 
major upper extremity; 10 percent for the minor upper extremity.

The Veteran's testimonial evidence from July 1996 and the written 
statements of his lay witnesses indicate that he experiences 
constant, burning, neural pain in both upper extremities, 
especially his forearms and hands, with numbness and dulled 
sensation in his hands and fingers and episodes of severe neural 
pain in his upper extremities several times during each week.  
The Veteran's bilateral CTS restricted him from engaging in 
recreational activities that he once enjoyed, including fishing, 
and prevented him from driving a motor vehicle for extended 
periods of time.  Up until his retirement from working, the 
Veteran ended every workday with pain in his hands and arms from 
having to write, manipulate objects such as a computer mouse or 
use a keyboard while engaged in his occupation as a weather 
systems analyst with the National Weather Service.  

Clinical evidence for the period from 1994 - 2008 shows, as 
relevant, that the Veteran is right-hand dominant and reflects 
the subjective symptomatic complaints described above, right arm 
being worse than his left.  The Veteran reported that in his 
right hand, he would use his index and middle fingers together to 
perform tasks such as tapping keys on a keyboard that, had he 
been not afflicted by CTS, would use only his index finger.  
Functionally, he had full strength of his upper extremities and 
no actual weakness in his wrist or finger extensors or loss of 
grip ability was demonstrated in either hand.  However, the pain 
made use of his arms and hands very uncomfortable.  Particularly 
sensitive trigger points for pain and areas of tenderness were 
distributed throughout both forearms, wrists, and hands.  Pain 
was elicited on palpation and manipulation of the upper 
extremities during examination, but he displayed normal 
supination, normal first dorsal interosseous, thumb, and little 
finger opposition, extension of the fingers, and flexion of the 
digiti minimi.  Slight thinning of the hypothenar eminence on the 
left was observed, but with no similar atrophy on the right.  
Sensory examination revealed diffusely decreased sensation on the 
fingertips of his right hand, particularly the right index 
finger, and similar but less severe symptoms on his left.  No 
sensory abnormalities on the dorsum of the hands were noted.  The 
diagnosis on VA examination conducted on November 19, 2002, was 
bilateral CTS, with diffuse aching in the arms that was 
aggravated by repetitive activities such as typing, driving a 
car, and working with tools, right more symptomatic than left, 
status post surgery for carpal tunnel release, left hand, with 
residual symptoms.  The examiner noted on the November 2002 
examination report that the symptoms associated with the 
Veteran's right upper extremity appeared to have increased in 
severity since service. 

The Board has considered the evidence described above and finds 
that the disability picture presented supports the assignment of 
an evaluation no higher than 10 percent for CTS of the left 
(minor) upper extremity, status post surgery for carpal tunnel 
release, as this evaluation adequately reflects its current level 
of neurological impairment due to mild incomplete paralysis of 
the median nerve.  The disability picture presented by the 
clinical evidence does not more closely approximate moderate 
incomplete paralysis of the left median nerve at any time during 
the current appeal, such that the facts would support the 
assignment of an initial evaluation greater than 10 percent.  The 
claim in this regard is therefore denied.  Because the evidence 
in this case is not approximately balanced with respect to the 
merits of this issue, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).     

With respect to the claim for an initial evaluation greater than 
10 percent for CTS of the right (major) extremity, the Board 
finds that the evidence prior to November 19, 2002, does not 
support the assignment of an initial rating above 10 percent, as 
the 


disability picture presented does not demonstrate any more than 
mild incomplete paralysis of the right median nerve.  However, as 
of November 19, 2002, the clinical examination reflects that the 
Veteran's right CTS has increased in severity since previous 
assessments, with diffusely decreased sensation on the fingertips 
of his right hand, particularly the right index finger, and 
similar but less severe symptoms on his left.  However, no muscle 
atrophy was detected on examination.  Therefore, the Board 
concludes that the constellation of symptomatology more closely 
approximates the criteria for moderate incomplete paralysis of 
the median nerve of the major upper extremity, supporting the 
assignment of a 30 percent evaluation from November 19, 2002.  
See 38 C.F.R. § 4.7.  However, as the objective medical evidence 
does not demonstrate the presence of neurological symptomatology 
indicative of severe incomplete paralysis of the median nerve of 
the major upper extremity, assignment of an evaluation above 30 
percent is not warranted.       

(e).  Entitlement to an initial evaluation above 10 percent for 
residuals of cholecystectomy with diverticulosis.

The Veteran's service treatment records show that he underwent 
surgery for removal of his gall bladder in 1994.  His service-
connected residuals of cholecystectomy with diverticulosis may be 
rated under the criteria for gall bladder removal contained in 38 
C.F.R. § 4.114, Diagnostic Code 7318, or the criteria for 
diverticulitis contained in 38 C.F.R. § 4.114, Diagnostic Code 
7327.

Diagnostic Code 7318 for residuals of removal of gall bladder 
provides for a noncompensable rating if nonsymptomatic.  Mild 
symptoms warrant the assignment of a 10 percent rating.  
Assignment of a 30 percent rating is warranted for severe 
symptoms.

Diagnostic Code 7327 prescribes rating impairment due to 
diverticulitis as irritable colon syndrome, peritoneal 
adhesions, or ulcerative colitis, depending upon the 
predominant disability picture.

Irritable colon syndrome is rated under Diagnostic Code 7319, 
which provides for the assignment of a noncompensable evaluation 
for mild irritable colon syndrome manifested by disturbances of 
bowel function with occasional episodes of abdominal distress.  
Assignment of a 10 percent evaluation is warranted for moderate 
irritable colon syndrome manifested by frequent episodes of bowel 
disturbance with abdominal distress.  Assignment of a 30 percent 
evaluation is warranted for severe irritable colon syndrome 
manifested by diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.

Peritoneal adhesions are rated under Diagnostic Code 7301, which 
provides for the assignment of a 50 percent evaluation for severe 
symptoms, manifested by definite partial obstruction shown by X-
ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or operation 
with drainage.

Assignment of a 30 percent evaluation for peritoneal adhesions is 
warranted for moderately severe symptoms, with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.

Assignment of a 10 percent evaluation for peritoneal adhesions is 
warranted for moderate symptoms, manifested by pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension.

Ulcerative colitis is rated under Diagnostic Code 7323, which 
provides for the assignment of a 100 percent evaluation for 
pronounced symptoms, resulting in marked malnutrition, anemia, 
and general debility, or with serious complications as liver 
abscess.

Assignment of a 60 percent evaluation is warranted for ulcerative 
colitis manifested by severe symptoms, with numerous attacks a 
year and malnutrition, the health being only fair during 
remissions.

Assignment of a 30 percent evaluation is warranted for ulcerative 
colitis manifested by moderately severe symptoms, with frequent 
exacerbations.

Assignment of a 10 percent evaluation is warranted for ulcerative 
colitis manifested by moderate symptoms, with infrequent 
exacerbations.

The pertinent clinical and testimonial evidence of record, to 
include the written lay witness statements of the Veteran's 
spouse, daughters, and co-workers, shows that for the period from 
1994 to 2008, the Veteran's residuals of cholecystectomy with 
diverticulosis are primarily manifested by the urgent need to 
have a bowel movement very shortly after eating a meal, with 
nausea, vomiting, gas bloating, diarrhea, and abdominal pain and 
cramping.  To accommodate these symptoms, the Veteran had to 
restrict himself to eating very few times during the day, usually 
skipping lunch.  He also had to restrict his meals when he was 
traveling on the road or working at a venue that did not have 
close access to toilet facilities.  Whenever he ate, whether at 
work or at home, he needed to have immediate access to toilet 
facilities to relieve his bowels shortly after each meal.  The 
Veteran indicated that he would always be seized with the intense 
urge to have a diarrhea-type bowel movement shortly after eating, 
and that it was very painful for him to maintain his bowel 
continence and to move himself until he could finally use a 
toilet to relieve himself.  VA gastrointestinal examination in 
November 2002 shows that the Veteran did not have rectal bleeding 
or weight gain or weight loss associated with his service-
connected gastrointestinal disorder.  No medications were used by 
him to treat his symptoms and no loss of work time due to this 
gastrointestinal disability was reported.  On examination, he was 
noted to display normal state of nutrition, with a supple abdomen 
displaying normal bowel tones.  No enlargement of his liver or 
spleen and no abdominal masses or tenderness was noted.  Four 
small laparoscopic scars, residuals of his cholecystectomy, were 
observed, which were well-healed, nontender, and non-adherent to 
the underlying tissue.  Rectal examination revealed a normal 
rectal vault and normal anal tone.  Examination of his stools 
revealed no occult blood.  No anemia was indicated on laboratory 
blood testing.  The diagnoses were asymptomatic diverticulosis 
and history of cholecystectomy in 1994, with occurrence of post-
cholecystectomy-induced diarrhea.  The examiner noted that 
approximately 10 percent of all individuals who undergo a 
cholecystectomy develop this problem.  The examiner regarded the 
problem to be "very easily managed by therapeutic 
intervention."

The Board has considered the evidence discussed above and 
concludes that the 10 percent currently assigned for residuals of 
cholecystectomy with diverticulosis adequately reflects the 
present state of this gastrointestinal disability.  The Veteran 
is clinically demonstrated to have asymptomatic diverticulosis 
and the primary disabling symptom associated with his condition 
is post-cholecystectomy-induced diarrhea shortly following 
consumption of a meal.  The current state of this disability more 
closely approximates the criteria for a 10 percent evaluation for 
moderate irritable colon syndrome manifested by frequent episodes 
of bowel disturbance with abdominal distress.  Assignment of an 
initial evaluation above 10 percent is not warranted as the 
evidence does not indicate that the Veteran has anemia, occult 
blood in his stool, bowel obstruction, malnutrition, or disabling 
weight loss or gain attributable to the residuals of 
cholecystectomy, such that a finding of severely impairing 
symptoms could be made that would support the assignment of a 30 
percent evaluation under the applicable rating codes.  Therefore, 
in view of the foregoing discussion, the claim for an initial 
evaluation above 10 percent for this gastrointestinal disability 
must be denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of this 
particular claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3;  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
(f.)  Extraschedular consideration

The Board finds that there is no evidence of an exceptional or 
unusual disability picture associated with the Veteran's service-
connected bilateral CTS, left varicocele residuals, and 
cholecystectomy residuals with diverticulosis, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  As previously 
discussed, the clinical evidence establishes that the Veteran's 
aforementioned service-connected disabilities, by themselves, do 
not produce a greater impact on his occupational capacity that 
renders impractical the criteria contemplated by the applicable 
rating schedule as contained in 38 C.F.R. § 4.71a.  Although the 
evidence indicates that the Veteran is limited in his ability to 
perform certain physical tasks using his upper extremities 
associated with work activities, such as using a computer mouse 
and keyboard, and must also be continuously mindful of his food 
intake and ready accessibility to lavatory facilities at the 
workplace to accommodate his frequency of bowel movements 
associated with his gastrointestinal disorder, these in 
themselves do not demonstrate marked interference with employment 
such that the applicable rating criteria are rendered inadequate 
to rate these disabilities at issue.  Furthermore, the clinical 
evidence does not demonstrate that these disabilities require 
frequent hospitalization.  The Veteran's claims file also shows 
that up until his retirement, he was employed full-time as a 
weather systems analyst for the National Weather Service, and so 
the Board concludes that the levels to which the service-
connected disabilities at issue had interfered with his ability 
to work in this capacity are adequately contemplated in the 
criteria of the applicable rating schedular evaluation assigned 
to each disability.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Therefore, the Board is not required to discuss the 
possible application of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2009).  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. 
App. 53 (1993).

						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for degenerative joint and disc disease of the 
lumbar spine is granted.

Service connection for residuals of Peyronie's disease is denied.

An increased evaluation above 10 percent for postoperative 
residuals of a left varicocele is denied.

An initial evaluation above 10 percent for carpal tunnel syndrome 
of the right (major) upper extremity for the period from August 
1, 1994 to November 18, 2002, is denied.

A 30 percent evaluation for carpal tunnel syndrome of the right 
(major) upper extremity for the period commencing November 19, 
2002, is granted, subject to controlling regulations applicable 
to the payment of monetary benefits.

An initial evaluation above 10 percent for carpal tunnel syndrome 
of the left (minor) upper extremity, status post surgical carpal 
tunnel release, is denied.

An initial evaluation above 10 percent for residuals of 
cholecystectomy with diverticulosis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


